Exhibit 10.2

 

PEPSIAMERICAS, INC.

 

DEBT SECURITIES

 

TERMS AGREEMENT

 

May 11, 2005

 

PepsiAmericas, Inc.
4000 Dain Rauscher Plaza
60 South Sixth Street
Minneapolis, Minnesota 55402
Attention: Alexander H. Ware

 

Ladies and Gentlemen:

 

On behalf of the several Underwriters named in the table below (“Underwriters”)
and for their respective accounts, we offer to purchase, on and subject to the
terms and conditions of the Underwriting Agreement dated May 11, 2005 between
PepsiAmericas, Inc. (“Company”) and the Underwriters (“Underwriting Agreement”),
$250,000,000 aggregate principal amount of its 5.00% Notes due 2017 (the “2017
Notes”) and $250,000,000 aggregate principal amount of its 5.50% Notes due 2035
(the “2035 Notes”, and together with the “2017 Notes”, the “Securities”) in the
respective amounts set forth below opposite their respective names at the
respective purchase prices set forth below.

 

Underwriter

 

Principal Amount of
2017 Notes

 

Principal Amount of
2035 Notes

 

Citigroup Global Markets Inc.

 

$

75,000,000

 

$

75,000,000

 

J.P. Morgan Securities Inc.

 

75,000,000

 

75,000,000

 

Banc of America Securities LLC

 

47,500,000

 

47,500,000

 

Wachovia Capital Markets, LLC

 

25,000,000

 

25,000,000

 

BNP Paribas Securities Corp.

 

10,000,000

 

10,000,000

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

10,000,000

 

10,000,000

 

Wells Fargo Securities, LLC

 

5,000,000

 

5,000,000

 

Loop Capital Markets, LLC

 

2,500,000

 

2,500,000

 

Total:

 

$

250,000,000

 

$

250,000,000

 

 

The 2017 Notes shall have the following terms:

 

Title: 5.00% Notes due 2017.

 

Interest Rate: 5.00% per year.

 

--------------------------------------------------------------------------------


 

Stated Maturity: May 15, 2017, unless redeemed earlier at the Company’s option.

 

Principal Amount: $250,000,000.

 

Denominations: $1,000 and integral multiples in excess thereof.

 

Interest Payment Dates: Payable semiannually in arrears on each May 15 and
November 15, beginning November 15, 2005, to holders of record on the
immediately preceding May 1 or November 1, as the case may be.

 

Issue Date: May 18, 2005.

 

Interest Accrual: From and including the Issue Date to but excluding May 15,
2017 or earlier redemption, computed on the basis of a 360-day year consisting
of twelve 30-day months.

 

Original Issue Discount: None.

 

Price to Public: 99.182% of principal amount, plus accrued interest, if any,
from and including the Issue Date.

 

Purchase Price (to be paid in immediately available funds): 98.507% of the
principal amount.

 

Optional Redemption by Company: Redeemable, in whole or in part, at the
Company’s option at any time and from time to time upon not fewer than 30 nor
more than 60 days’ prior written notice to the holders thereof, at the
Redemption Price, together with unpaid interest accrued to the Redemption Date.

 

The “Redemption Price” equals the greater of:

 

(1)         100% of the principal amount of the 2017 Notes being redeemed;

 

and

 

(2)         as determined by an Independent Investment Banker, the sum of the
present values of the remaining scheduled payments of principal and interest on
the 2017 Notes being redeemed from the Redemption Date (exclusive of interest
payable on such Redemption Date) through the Stated Maturity, discounted to the
Redemption Date on a semiannual basis (assuming a 360-day year consisting of
twelve 30-day months) at the Treasury Rate plus 0.15%.

 

“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the 2017 Notes to be redeemed that would be used, at the time
of selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of the 2017 Notes to be redeemed.

 

2

--------------------------------------------------------------------------------


 

 “Comparable Treasury Price” means, with respect to any Redemption Date, (i) the
arithmetic average of at least three Reference Treasury Dealer Quotations for
such Redemption Date, after excluding the highest and lowest such Reference
Treasury Dealer Quotations or (ii) if fewer than five Reference Treasury Dealer
Quotations are obtained, the arithmetic mean of all such obtained Reference
Treasury Dealer Quotations.

 

“Independent Investment Banker” means one of the Redemption Treasury Dealers
appointed by the Trustee after consultation with the Company.

 

“Redemption Date” means the date or dates specified by the Company for the
redemption of the 2017 Notes pursuant to the Company’s optional redemption
right.

 

“Redemption Treasury Dealer” means each of Citigroup Global Markets Inc., J.P.
Morgan Securities Inc., Banc of America Securities LLC, Wachovia Capital
Markets, LLC, BNP Paribas Securities Corp., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Wells Fargo Brokerage Services LLC, Loop Capital Markets,
LLC and their respective successors. If any of the Redemption Treasury Dealers
ceases to be a primary U.S. government securities dealer in New York City (a
“Primary Treasury Dealer”), we may substitute another Primary Treasury Dealer.

 

“Reference Treasury Dealer Quotations” means, with respect to each Redemption
Treasury Dealer and any Redemption Date, the arithmetic average, as determined
by the Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Redemption Treasury Dealer at 5:00 p.m. (New York
City time) on the third Business Day before such Redemption Date.

 

“Treasury Rate” means, with respect to any Redemption Date, (i) the yield, under
the heading which represents the average for the week immediately prior to the
third Business Day before such Redemption Date, appearing in the most recently
published statistical release designated H.15(519) or any successor publication
which is published weekly by the Federal Reserve and which established yields on
actively traded United States Treasury securities adjusted to constant maturity
under the caption “Treasury Constant Maturities,” for the maturity corresponding
to the remaining term of the 2017 Notes to be redeemed (if no maturity is within
three months before or after such remaining term, yields for the two published
maturities most closely corresponding to such remaining term shall be determined
and the Treasury Rate shall be interpolated or extrapolated from such yields on
a straight-line basis, rounding to the nearest month) or (ii) if such release
(or any successor release) is not published during the week preceding the third
Business Day before such Redemption Date or does not contain such yields, the
rate per annum equal to the semiannual equivalent yield to maturity of the
Comparable Treasury Issue for the 2017 Notes to be redeemed, calculated using a
price for the Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such Redemption
Date.

 

3

--------------------------------------------------------------------------------


 

Optional Redemption by Holder: None.

 

Sinking Fund: None.

 

Trade Date: May 11, 2005.

 

Closing (Issue Date): 9:30 a.m., Minneapolis, Minnesota time, May 18, 2005 in
federal (same day) funds payable to the Company’s account.

 

Delayed Delivery Contracts: None.

 

Representatives: Citigroup Global Markets Inc. and J.P. Morgan Securities Inc.

 

Exact name in which the 2017 Notes are to be registered (registered owner): Cede
& Co.

 

Settlement and Trading: Book-entry only via DTC.

 

The 2035 Notes shall have the following terms:

 

Title: 5.50% Notes due 2035.

 

Interest Rate: 5.50% per year.

 

Stated Maturity: May 15, 2035, unless redeemed earlier at the Company’s option.

 

Principal Amount: $250,000,000.

 

Denominations: $1,000 and integral multiples in excess thereof.

 

Interest Payment Dates: Payable semiannually in arrears on each May 15 and
November 15, beginning November 15, 2005, to holders of record on the
immediately preceding May 1 or November 1, as the case may be.

 

Issue Date: May 18, 2005.

 

Interest Accrual: From and including the Issue Date to but excluding May 15,
2035 or earlier redemption, computed on the basis of a 360-day year consisting
of twelve 30-day months.

 

Original Issue Discount: None.

 

Price to Public: 99.419% of principal amount, plus accrued interest, if any,
from and including the Issue Date.

 

Purchase Price (to be paid in immediately available funds): 98.544% of the
principal amount.

 

4

--------------------------------------------------------------------------------


 

Optional Redemption by Company: Redeemable, in whole or in part, at the
Company’s option at any time and from time to time upon not fewer than 30 nor
more than 60 days’ prior written notice to the holders thereof, at the
Redemption Price, together with unpaid interest accrued to the Redemption Date.

 

The “Redemption Price” equals the greater of:

 

(1)         100% of the principal amount of the 2035 Notes being redeemed;

 

and

 

(2)         as determined by an Independent Investment Banker, the sum of the
present values of the remaining scheduled payments of principal and interest on
the 2035 Notes being redeemed from the Redemption Date (exclusive of interest
payable on such Redemption Date) through the Stated Maturity, discounted to the
Redemption Date on a semiannual basis (assuming a 360-day year consisting of
twelve 30-day months) at the Treasury Rate plus 0.20%.

 

“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the 2035 Notes to be redeemed that would be used, at the time
of selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of the 2035 Notes to be redeemed.

 

“Comparable Treasury Price” means, with respect to any Redemption Date, (i) the
arithmetic average of at least three Reference Treasury Dealer Quotations for
such Redemption Date, after excluding the highest and lowest such Reference
Treasury Dealer Quotations or (ii) if fewer than five Reference Treasury Dealer
Quotations are obtained, the arithmetic mean of all such obtained Reference
Treasury Dealer Quotations.

 

“Independent Investment Banker” means one of the Redemption Treasury Dealers
appointed by the Trustee after consultation with the Company.

 

“Redemption Date” means the date or dates specified by the Company for the
redemption of the 2035 Notes pursuant to the Company’s optional redemption
right.

 

“Redemption Treasury Dealer” means each of Citigroup Global Markets Inc., J.P.
Morgan Securities Inc., Banc of America Securities LLC, Wachovia Capital
Markets, LLC, BNP Paribas Securities Corp., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Wells Fargo Brokerage Services LLC, Loop Capital Markets,
LLC and their respective successors. If any of the Redemption Treasury Dealers
ceases to be a primary U.S. government securities dealer in New York City (a
“Primary Treasury Dealer”), we may substitute another Primary Treasury Dealer.

 

“Reference Treasury Dealer Quotations” means, with respect to each Redemption
Treasury Dealer and any Redemption Date, the arithmetic average, as determined

 

5

--------------------------------------------------------------------------------


 

by the Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Redemption Treasury Dealer at 5:00 p.m. (New York
City time) on the third Business Day before such Redemption Date.

 

“Treasury Rate” means, with respect to any Redemption Date, (i) the yield, under
the heading which represents the average for the week immediately prior to the
third Business Day before such Redemption Date, appearing in the most recently
published statistical release designated H.15(519) or any successor publication
which is published weekly by the Federal Reserve and which establishes yields on
actively traded United States Treasury securities adjusted to constant maturity
under the caption “Treasury Constant Maturities,” for the maturity corresponding
to the remaining term of the 2035 Notes to be redeemed (if no maturity is within
three months before or after such remaining term, yields for the two published
maturities most closely corresponding to such remaining term shall be determined
and the Treasury Rate shall be interpolated or extrapolated from such yields on
a straight-line basis, rounding to the nearest month) or (ii) if such release
(or any successor release) is not published during the week preceding the third
Business Day before such Redemption Date or does not contain such yields, the
rate per annum equal to the semiannual equivalent yield to maturity of the
comparable Treasury Issue for the 2035 Notes to be redeemed, calculated using a
price for the Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such Redemption
Date.

 

Optional Redemption by Holder: None.

 

Sinking Fund:  None.

 

Trade Date:  May 11, 2005.

 

Closing (Issue Date):  9:30 a.m., Minneapolis, Minnesota time, May 18, 2005 in
federal (same day) funds payable to the Company’s account.

 

Delayed Delivery Contracts:  None.

 

Representatives:  Citigroup Global Markets Inc. and J.P. Morgan Securities Inc.

 

Exact name in which the 2035 Notes are to be registered (registered
owner):  Cede & Co.

 

Settlement and Trading:  Book-entry only via DTC.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Underwriting Agreement.

 

The provisions of the Underwriting Agreement are incorporated herein by
reference.

 

6

--------------------------------------------------------------------------------


 

The form of 2017 Note and the form of 2035 Note will be made available for
checking at the office of Sidley Austin Brown & Wood LLP, 787 Seventh Avenue,
New York, NY 10019 at least 24 hours prior to the Issue Date.

 

7

--------------------------------------------------------------------------------


 

Please signify your acceptance of the foregoing by return wire not later than
3:00 p.m. today.

 

 

Very truly yours,

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

J.P. MORGAN SECURITIES INC.

 

BANC OF AMERICA SECURITIES LLC

 

WACHOVIA CAPITAL MARKETS, LLC

 

BNP PARIBAS SECURITIES CORP

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

WELLS FARGO SECURITIES, LLC

 

LOOP CAPITAL MARKETS, LLC

 

 

 

 

 

By:

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

By:

/s/ Robert Bottamedi

 

 

 

Name:

Robert Bottamedi

 

 

Title:

Vice President

 

Accepted and agreed to

 

as of the date set forth above.

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

By:

/s/ Alexander H. Ware

 

 

Name: Alexander H. Ware

 

Title: Executive Vice President and
Chief Financial Officer

 

 

8

--------------------------------------------------------------------------------